TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00378-CV



                                     In re Diana Burris


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and request for temporary relief are denied. See

Tex. R. App. P. 52.8(a).




                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Filed: June 22, 2012